Notice of Pre-AIA  or AIA  Status
The present application for reissue of U.S. Patent 9,510,569 is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Application Data Sheet (ADS)
Applicant is advised that the ADS submitted November 13, 2018 has misspelled the family name of inventor Aris Economides.  See MPEP 601.05(a)(II) for information regarding correction of an ADS.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1, 2 and 5-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chakkalakal (Journal of Bone and Mineral Research, Vol. 27, No. 8, August 2012, pp 1746-1756; IDS reference 006) in view of Schnütgen (Nature Biotechnology, vol. 21, pp. 562-565, 2003; IDS reference 016), Vooijs and Lewis.
Chakkalakal discloses chimeric mice in which most cells have an Acvr1 R206H gene “knocked in” by homologous recombination.  Chakkalakal was unable to obtain viable progeny with germline transmission of the mutated Acvr1 gene (p. 1749, col. 1).  Chimeric mice developed heterotopic ossification in skeletal muscle, i.e. ectopic bone formation (pp. 1749-1750).  Chakkalakal concludes that the chimeric mice are a valuable model of human disease (p. 1755).  Given the desirability of using Acvr1 R206H as a disease model, one skilled in the art would have been motivated to produce mice having a conditional mutation in order to circumvent the problem of embryo lethality observed by Chakkalakal.
Schnütgen teaches a method of making a conditional mutation using a Cre-dependent genetic switch through which the expression of a given gene is turned off, while the expression of another one is concomitantly turned on.  The “condition” under which the mutation is formed is the presence of Cre recombinase.  The method relies on Cre recombinase to invert or excise a DNA fragment, depending on the orientation of the flanking loxP sites, and the use of both wild-type (WT) and mutant loxP sites (abstract).  Schnütgen teaches the method for making conditional point mutations:

    PNG
    media_image1.png
    64
    457
    media_image1.png
    Greyscale

“The scheme represents a conditional allele expressing the WT protein (left). Upon Cre-mediated rearrangement (right), exon 2 is removed and replaced by the mutated exon 2 (E2m), resulting in the synthesis of a mutated protein.”  Arrows represent LoxP and Lox511 recombination recognition sites (see Fig. 3).  (Comparing claim 1 with reference to the illustration above, the human Acvr1 exon 5 encoding wild type protein [“i”] would be “E2” and the mutant mouse exon 5 [“ii”] would be “E2m.”)  To create a conditional mutant, homologous recombination is used to make transgenic mice containing the construct shown above (left) and these are then mated with mice 
Vooijs teaches that transgenic mice having a mutation that results in embryo lethality can be made using a modification of Schnütgen’s method in which the recombinase is Cre-ERT (as recited in claims 5-7 and 15-17), which becomes active only upon administration of tamoxifen (p. 292).  Vooijs teaches a method for expressing this tamoxifen-inducible recombinase in all cell types by inserting the gene in the ROSA26 locus (p. 296, col. 1).  It was found that the desired recombination events only occurred when tamoxifen was administered to mice (p. 293).  This method allows one to create a line of mice containing the conditional allele (as recited in claims 1 and 2), which remain wild type and fertile until tamoxifen is administered, flipping the “genetic switch” to produce mice containing the mutant allele and resulting disease phenotype (as recited in claim 14).
It would have been obvious to one of ordinary skill in the art to use the methods of Schnütgen and Vooijs to make transgenic mice having the R206H mutation in exon 5 of the Acvr1 gene as taught by Chakkalakal, wherein the mutation is a conditional mutation which is created by the action of Cre recombinase, then cross these mice with another mouse line expressing tamoxifen inducible Cre recombinase as taught by Schnütgen and Vooijs.  The skilled artisan would have reasonably expected that the resulting doubly transgenic mice would be fertile and phenotypically normal until tamoxifen induction of the R206H mutation, which would cause them to develop ectopic bone formation as observed by Chakkalakal.  
The only aspect of the invention which is not explicitly disclosed by Chakkalakal, Schnütgen or Voijs is the choice of the human exon 5, modified at the first codon so as to encode the mouse protein sequence, as the wild type exon 5 sequence (element i of claim 1).  In this regard, the skilled artisan would have recognized that a genetic construct having an exon followed by the same exon in antisense orientation differing by only one nucleotide (all that is required to produce the desired mutation) would contain a long inverted repeat.  Lewis teaches that inverted repeats are unstable in the genome 
With regard to claims 12 and 13, the first generation of transgenic mice produced by homologous recombination is typically heterozygous and it is routine procedure to breed these to produce mice homozygous for the transgene.
Thus the invention as a whole was prima facie obvious.to one of ordinary skill in the art at the time the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over   Chakkalakal in view of Schnütgen, Vooijs and Lewis as applied to claims 1, 2 and 5-17 above, and further in view of Norman.
Chakkalakal, Schnütgen, Vooijs and Lewis combine to teach a mouse having a conditional R206H mutation of the Acvr1 gene as described above.  Chakkalakal, Schnütgen, Vooijs and Lewis do not teach using Lox2372 and LoxP as the two recombination sites (Schnütgen used LoxP and Lox511 sites because they do not recombine efficiently [p. 562, col. 1]).
Norman teaches that Lox2372 sites recombine with LoxP sites at a frequency even lower than Lox511 (pp. 32-33, see Table 1).
It would have been obvious to one of ordinary skill in the art to replace the Lox511 sites of Schnütgen with Lox2372 sites as taught by Norman.  The skilled artisan would have recognized that the lower recombination frequency of Lox2372 with LoxP would increase the likelihood of obtaining the desired genetic rearrangement upon .

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over   Chakkalakal in view of Schnütgen, Vooijs and Lewis as applied to claims 1, 2 and 5-17 above, and further in view of Feil.
Chakkalakal, Schnütgen, Vooijs and Lewis combine to teach a mouse having a conditional R206H mutation of the Acvr1 gene as described above.  Chakkalakal, Schnütgen, Vooijs and Lewis do not teach using Cre-ERT2 recombinase.
Feil teaches that Cre-ERT2 recombinase is the most successful tamoxifen-dependent Cre recombinase (abstract).
It would have been obvious to one of ordinary skill in the art to replace the Cre-ERT recombinase of Vooijs with Cre-ERT2 recombinase, given the knowledge that this is the most useful inducible recombinase as taught by Feil.  Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of U.S. Patent No. 10,531,648. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 4-17 are drawn to mice containing the gene of claim 4 of the reference patent.  Claim 3 is drawn to a mouse containing the gene of claim 6 of the reference patent.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,470,444. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent is drawn to a method of using the mice of instant claims 1-17.

Claims 1, 2 and 4-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,448,621.  Although the claims claim 3 of the reference patent is drawn to an embryonic stem cell which can be isolated from (or can develop into) the mice of instant claims 1, 2 and 4-17.

Conclusion
No claim is allowed. 

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘569 patent.  See MPEP 1442.04.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991